DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2013/151216 A1).
Re claim 1, Kim et al. discloses a device comprising a front surface panel (Glass 1-Glass 3); a plurality of display units (Display Body 1, Display Body 2) disposed at different positions on a back surface of the front surface panel; and a main frame (Frame 1, Frame 2) support side parts of a first display unit (Display Body 1) and a second display unit (Display Body 2) adjacent to each other among the plurality of display units, and fixed to a back surface of the front panel (Fig. 5). 
Re claim 2, Kim et al. discloses the device wherein the main frame includes a first subframe (Frame 1) and a second subframe (Frame 2) fixed to the first subframe, the first subframe supports a side surface of the first display unit, and the second subframe supports a side part of the second display unit.
Re claim 10, Kim et al. discloses a device comprising a front surface panel (Glass 1-Glass 3); a plurality of display units (Display Body 1, Display Body 2) disposed on a back of the front surface panel and disposed at different positions; a first frame (Frame 1) fixed to the back surface of the front surface panel and supporting a side part of a first display unit among the plurality of display units; and a second frame (Frame 2) fixed to the back surface of the front surface panel, supporting a side part of a second display unit adjacent to the first display unit, and provided separately from the frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kim et al. (US 2018/0173036 A1).
Re claim 6, Kim et al. discloses the device wherein the first display unit includes a display panel (Display Body 1) fixed to the back surface of the front surface panel (Glass 1-Glass 3), but does not disclose the device comprising a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a first coupling member coupling the housing case and the first subframe to each other. 
Kim et al. (US 2018/0173036 A1) discloses a device comprising a backlight (160) disposed on a back of the display panel and configured to illuminate the display panel, a housing case (141) housing therein the backlight, and a first coupling member (143) coupling the housing case and a first subframe (120) to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a first coupling member coupling the housing case and the first subframe to each other since one would be motivated to irradiate light onto the display panel (paragraph 0066) by coupling the backlight to the display panel. 
Re claim 7, Kim et al. discloses the device wherein the second display unit includes a display panel (Display Body 2) fixed to the back surface of the front surface panel (Glass 1- Glass 3), but does not disclose a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a second coupling member coupling the housing case and the second subframe to each other.
Kim et al. (US 2018/0173036 A1) discloses a device wherein the second display unit includes a backlight (160) disposed on a back of the display panel and configured to illuminate the display panel, a housing case (141) housing therein the backlight, and a second coupling member (143) coupling the housing case and the second subframe to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second display unit includes a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a second coupling member coupling the housing case and the second subframe to each other since one would be motivated to irradiate light onto the display panel (paragraph 0066) by coupling the backlight to the display panel.
Re claim 11, Kim et al. discloses the device wherein the first display unit includes a display panel (Display Body 1) fixed to the back surface of the front surface panel (Glass 1- Glass 3), but does not disclose the device comprising a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a first coupling member coupling the housing case and the first frame to each other.
Kim et al. (US 2018/0173036 A1) discloses a device comprising a backlight (160) disposed on a back of the display panel and configured to illuminate the display panel, a housing case (141) housing therein the backlight, and a first coupling member (143) coupling the housing case and the first frame (120) to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first display unit includes a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a first coupling member coupling the housing case and the first frame to each other since one would be motivated to irradiate light onto the display panel (paragraph 0066) by coupling the backlight to the display panel.
Re claim 12, Kim et al. discloses the device wherein the second display unit includes a display panel (Display Body 2) fixed to the back surface of the front surface panel (Glass 1- Glass 3), but does not disclose the device comprising a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a second coupling member coupling the housing case and the second frame to each other.
Kim et al. (US 2018/0173036 A1) discloses a device comprising a backlight (160) disposed on a back of the display panel and configured to illuminate the display panel, a housing case (141) housing therein the backlight, and a second coupling member (143) coupling the housing case and the second frame (120) to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second display unit includes a backlight disposed on a back of the display panel and configured to illuminate the display panel, a housing case housing therein the backlight, and a second coupling member coupling the housing case and the second frame to each other since one would be motivated to irradiate light onto the display panel (paragraph 0066) by coupling the backlight to the display panel.

Allowable Subject Matter
Claims 3-5, 8-9 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871